DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4 are pending and the subject of this FINAL Office Action.  Claims 21-22, 24-31 and 33-36 are withdrawn.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following Office Action is considered withdrawn in view of Applicant's response.

Claim Interpretations
	Polymer solution channels: Neither the claims nor the specification contain a definition or explanation of channel structure or composition to distinguish from standard channels.  Thus, the polymer solution channels encompass any conventional channel structure and composition.
	Spinneret part: This can be a spinneret (which contains orifices) or a part associated with a spinneret with orifices.  First, the specification states that it is used “for performing filament spraying on the polymer solution” (pgs. 3, 9).  This describes a spinneret.  Second, “the overall structure of the spinneret part 4 can be determined in accordance with, but not limited to, the section shape of a channel used in the dry spinning of elastic fibers” (pg. 10).  Further to this meaning, the specification states that the spinneret part is shown as 4 in the figures (pg. 8).  Figure 9 shows this as a generic box 4:

    PNG
    media_image1.png
    293
    441
    media_image1.png
    Greyscale

As to the structures of the spinneret part, Claim 1 states that the spinneret part “comprises multiple spinneret orifice sets separated from each other, and wherein each of the multiple spinneret orifice sets is correspondingly in communication with one of the outlets of the multiple polymer solution channels.”  An orifice is “an opening (such as a vent, mouth, or hole) through which something may pass.”  See Merriam-Webster, definition of “orifice,” available at https://www.merriam-webster.com/dictionary/orifice, accessed 05/29/2020.  Thus, the spinneret part is a spinneret or part associated with a spinneret, in any shape with openings (orifices) in communication with the channels within the temperature control box.
	Detachable includes “bolt connection, threaded connection, clamping or the like” (pg. 9).
	Temperature control box: claim 1 states this is any box-shape structure with channels.
	Thermal protection plate: “[t]he material of the thermal protection plate needs to be determined according to actual needs, can be made of, but not limited to, materials being difficult to conduct heat, such as resin and the like; the specific structure of the thermal protection plate can be flexibly designed on the premise of ensuring normal fiber production; and this is not limited in the embodiment of the present invention” (pg. 11).  Thus, the specification broadly explains the thermal protection plate as any plate material with any thermal properties for any design need.
	Filtering component: never defined in specification, rather only generic structure 7 in Figure 10.  Thus, any component of a filtering device/structure.
	Filtering screens: “The material of the filtering screen can be determined according to actual needs, and can be made of, but not limited to, such materials as metal or the like; the shape, the dimension and other specific structures of the filtering screen can be flexibly designed on the premise of ensuring normal fiber production; and this is not limited in the embodiment of the present invention” (pg. 12).  Thus, any filter screen material, shape, size, etc.
	Meshes: no definition in specification; thus, “a weblike pattern or construction.”  See Merriam-Webster, definition of “mesh,” available at https://www.merriam-webster.com/dictionary/mesh, accessed 05/29/2020.
	“Away from”: Specifically, “away” means “from this or that place.”  See Merriam-Webster, definition of “away,” available at https://www.merriam-webster.com/dictionary/away, accessed 05/29/2020.  In other words, “the spinneret part away from the temperature control box” means the spinneret part and the temperature control box any distance away from each other. 
	The newly-added “static mixer” encompasses any static mixer, which are very common in spinneret art.

Note on Applicants’ Invention
	The specification states that the invention addresses the following problem: 
	In a dry spinning process of the elastic fibers, such as spandex and the like, the spinnerets are prone to blockage, gumming and other phenomena, so the spinnerets need to be changed or cleaned frequently or periodically. As the spinnerets of the traditional spinning component as shown in Fig.33 are installed in the polymer solution channels, when the spinnerets need to be changed or cleaned, the entire spinning component usually needs to be detached from the spinning part during the maintenance, or the spinnerets are respectively taken out from the polymer solution channels in general and the like, thereby wasting time and labor, being low in efficiency, and possibly interrupting the continuous production of the fibers in general

(pgs. 1-2).  Applicants’ solution is “a spinneret part detachably connected to the temperature control box” (pgs. 2-3).  As explained in the previous Office Action, detachable spinneret parts were familiar in the art at the time of filing.

New Grounds of Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
The metes and bounds of the claim 1 are so unclear and confusing that the Office cannot determine if the instant claims are patentable because it would require the Office to speculate as to the metes and bounds of the instant claims. See MPEP § 2173.06 (“Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).  Specifically, a skilled artisan, in light of the specification and prior art, cannot determine the metes and bounds of a “shunting part” with “flow guide.”  Claim 1 is amended to recite 
[temperature control box comprising] a shunting part in each polymer solution channel, the shunting part comprising an inlet, an outlet, and a flow guide, wherein the flow guide is a hollow or solid cylindrical structure and the polymer solution is directed to flow downwardly around the outer wall of the flow guide with no polymer solution in the flow guide, the polymer solution further flowing downwardly along an inner wall surface of the polymer solution channel adjacent to the flow guide, thereby increasing the contact area of the polymer solution with the inner wall surface of the polymer solution channel and enhancing heat exchange between the polymer solution and the inner wall surface of the polymer solution channel of the box body. . . .

(emphasis added).  First, the italicized part is an intended use of the generic “hollow or cylindrical” flow guide of the shunting part, and fails to provide any specific structural definition of the flow guide.  Thus, it is unclear from this what specific structures are required of the flow guide.
Second, the phrase “shunting part” is not clearly defined in the specification, nor a phrase used in the dry spinning or spinneret art.  The specification generically and vaguely states “[t]he specific structure of the shunting part is designed very flexibly, and this is not limited in the present invention” (pg. 17).  A search of “shunt” in the fields of D01D (MECHANICAL METHODS OR APPARATUS IN THE MANUFACTURE OF ARTIFICIAL FILAMENTS, THREADS, FIBRES, BRISTLES OR RIBBONS) and D02D (YARNS; MECHANICAL FINISHING OF YARNS OR ROPES; WARPING OR BEAMING) yield zero references to “shunting” within a temperature control box.  Instead, the Office could only find generic references to “shunting” in Chinese Applications based on rough English translations.  In other words, the Office could not clearly locate within any prior art a “temperature control box” comprising a shunting part in each polymer solution channel, the shunting part comprising an inlet, an outlet, and a flow guide, intended to cause a polymer solution in the polymer solution channel flows sequentially into the inlet of the shunting part, out of the outlet of the shunting part, and onto an outer wall of a flow guide, the polymer solution flowing downward along the outer wall of the flow guide in the polymer solution channel.  In fact, the word “shunt” is confusing in the context of the claim and specification.  “Shunt” means
transitive verb
1	a: to turn off to one side : SHIFT
	// was shunted aside
	b: to switch (a railroad car, a train, etc.) from one track to another
2: to provide with or divert by means of an electrical shunt
3: to divert (blood or other bodily fluid) from one part to another by a surgical shunt
4: SHUTTLE
	// shunted the missiles from shelter to shelter

intransitive verb

1: to move to the side
2: to travel back and forth
	// shunted between the two towns

(Merriam-Webster, shunt, avail at https://www.merriam-webster.com/dictionary/shunt, accessed 04/18/2022).  It is not clear the structures required of the “flow guide” to “turn off to one side” the polymer within the solution channel.  The specification fails to clearly define minimal structure of a generic “flow guide” within a generic “shunting part” to achieve this purpose.  The above italicized wherein clause of the claim only describes how the “shunting part” with “flow guide” is intended to be used, but fails to define any minimal specific structure(s) to achieve this intended use.  And the prior art fails to clearly explain any “temperature control box” comprising a shunting part in each polymer solution channel, the shunting part comprising an inlet, an outlet, and a flow guide.
Third, Applicants rely on this newly amended “shunting device” with “flow guide” to overcome the prior art.  In other words, the metes and bounds of the structural components required of the “shunting device” with “flow guide” is critical to searching and applying prior art.
Finally, at best, the amended language describes how the flow guide functions when in use; at worst, it describes a method of using the claimed device.  See MPEP §§ 2173.05 (g) & (p).  Applicants choose to “use[] conveniently functional language at the exact point of novelty."  See Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008).  First, none of the language in the claims matches the language used in Figure 5 as argued by Applicants.  Applicants argue that Figure 5 teaches the following:

    PNG
    media_image2.png
    429
    542
    media_image2.png
    Greyscale

In fact, Figure 5 discloses the following:

    PNG
    media_image3.png
    330
    579
    media_image3.png
    Greyscale

Thus, even if one example in Figure 5 was somehow imported into claim 1, yet Figure 5 does not support this argument and definition.  See MPEP § 2111.01(II).
	Second, the functional language is self-contradictory.  It states on the one hand “wherein a polymer solution in the polymer solution channel flows . . . onto an outer wall of a flow guide,” then on the other hand states “the polymer solution is directed to flow downwardly around the outer wall of the flow guide with no polymer solution in the flow guide.”  In other words, the functional language states that the polymer solution flows into the flow guide, but doesn’t.
	Finally, the functional language is just like the improper functional language from the case law.  MPEP § 2173.05 (g) explains that 
Notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942) (holding indefinite claims that recited substantially pure carbon black "in the form of commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior"). Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc).

Here, the following language merely recites a description of a problem to be solved or a function or result achieved by the invention: 
[temperature control box comprising] a shunting part in each polymer solution channel, the shunting part comprising an inlet, an outlet, and a flow guide, wherein the flow guide is a hollow or solid cylindrical structure and the polymer solution is directed to flow downwardly around the outer wall of the flow guide with no polymer solution in the flow guide, the polymer solution further flowing downwardly along an inner wall surface of the polymer solution channel adjacent to the flow guide, thereby increasing the contact area of the polymer solution with the inner wall surface of the polymer solution channel and enhancing heat exchange between the polymer solution and the inner wall surface of the polymer solution channel of the box body. . . .

(emphasis added).  It is unclear from the single Figure pointed to by Applicants the metes and bounds of all means of resolving the problem.  In fact, the specification never discloses the compositions, sizes, locations or any other parameters of the hollow or solid cylindrical structure of the flow guide; the inner wall; the outer wall; or polymer solution.  A skilled artisan is left to guess the metes and bounds of the claimed flow guide.
In sum, the Office cannot determine if the instant claims are patentable because it would require the Office to speculate as to the metes and bounds of the instant claims. See MPEP § 2173.06 (“Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743